Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10852808. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below (the bold section provides the similarities; the pending claims are subset of the claims of patent)

Claim 1 of the pending application
Claim 1 of the Patent
An information handling system, comprising: a power supply unit (PSU) current level combiner configured to receive a PSU current level indication from each of a plurality of PSUs, and to provide a system current level indication that indicates a total amount of current supplied by the PSUs; 
An information handling system, comprising: a power supply unit (PSU) current level combiner configured to receive a PSU current level indication from each of a plurality of PSUs, and to provide a system current level indication that indicates a total amount of current supplied by the PSUs, [[wherein each PSU current level indication is a current signal and wherein a current level of each PSU current level indication is proportional to the amount of current supplied by the associated PSU, and wherein the system current level indication is a current signal and wherein a current level of the system current level indication is proportional to the total amount of current]]; 
a first system current level indication splitter configured to receive the system current level indication, and to provide a plurality of copies of the system current level indication;
a first system current level indication splitter configured to receive the system current level indication, and to provide a plurality of copies of the system current level indication;
a first load element configured to receive a first one of the copies of the system current level indication, and to modify a behavior of the first load element based on the first copy of the system current level indication;
a first load element configured to receive a first one of the copies of the system current level indication, and to modify a behavior of the first load element based on the first copy of the system current level indication;
and a second system current level indication splitter configured to receive a second one of the copies of the system current level indication, and to provide a second plurality of copies of the system current level indication.
and a second system current level indication splitter configured to receive a second one of the copies of the system current level indication, and to provide a second plurality of copies of the system current level indication.



For claims 2-7, the claims 2-7 of the patent provide the corresponding limitations. 

For claim 8, the claim 8 of the patent provides the limitations (claim 8 of the pending application is a subset of the claim 8 of the patent). 

For claims 9-14, the claims 9-14 of the patent provide the corresponding limitations. 

For claim 15, the claim 15 of the patent provides the limitations (claim 15 of the pending application is a subset of the claim 15 of the patent). 

For claims 16-17, the claims 16-17 of the patent provide the corresponding limitations. 

For claims 18-20, the claims 11-13 of the patent provide the corresponding limitations. 
Allowable Subject Matter
Claims 1-20 would be allowable if terminal disclaimer has been filed to overcome the double patenting rejection(s), set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The pending claims are the subset of the patented application. The cited art Young and Russel (cited in IDS) does not teach two current level splitters to make two plural copies of system current level indication. Therefore, the prior art either alone or in combination does not teach, suggest or make obvious of the limitations of two current splitters for system level currents along with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186